Citation Nr: 0837962	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-40 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).

2.  Entitlement to an increased evaluation for a psychiatric 
disorder, variously classified, currently rated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1943 in the Marine Corps and he participated in the 
Battle of Guadalcanal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office in Detroit, 
Michigan.  In accordance with the provisions of 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900 (2008), this case has 
been advanced on the Board's docket for good cause shown.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is service-connected for malaria and a 
psychiatric disorder.  The records indicate that after 
participating in combat operations on the island of 
Guadalcanal, the veteran developed malaria along with a 
"psychopathic state - schizoid personality".  He was 
subsequently discharged from the US Marine Corps and service-
connected for both disabilities.  This occurred in April 
1944.  

Two years later, in 1946, the veteran's psychiatric diagnosis 
was modified to severe mixed type psychoneurosis.  A 50 
percent disability rating was assigned.  In five years, in 
1951, the veteran's rating was decreased from 50 to 30 
percent.  The diagnosis given was moderately severe 
anxiety/psychoneurosis.  From 1951 to 1960, the disability 
rating was reduced from 30 to 10 and finally 0 percent.  
Then, after being hospitalized for his psychiatric disorder, 
the veteran was assigned a 50 percent rating.  His disability 
was labeled as a schizophrenic reaction.  This occurred in 
September 1961.  

The veteran's disability rating was once again reduced in 
September 1966, after it was determined that his condition 
was only moderately incapacitating.  The disability itself 
was characterized as a psychoneurotic depressive disorder 
with passive, aggressive personality.  Five years later, in 
August 1971, the rating was increased from 30 to 50 percent 
with the veteran being diagnosed as suffering from a 
depressive neurosis.  The veteran's disability rating has 
remained at 50 percent since 1971.  

The veteran has now come before the VA claiming that his 
psychiatric disorder is more disabling and that as a result 
of his disorder, he is unable to obtain and maintain gainful 
employment.  The record indicates that over the course of 
this appeal, the veteran has undergone two psychiatric 
examinations.  The first examination occurred in April 2005.  
However, the examiner did not have the veteran's claims 
folder before him during the exam and the examiner did not 
review the claims folder prior to the exam.  

The second examination was performed in September 2006.  
Unlike the April 2005 exam, the examiner did have the 
veteran's claims folder before her while she was examining 
the veteran.  Upon completion of the exam, the medical 
provider concluded that the veteran was not suffering from a 
psychiatric disorder.  She did not explain, after being 
diagnosed for over 60 years with a mental disorder, why the 
veteran no longer was suffering from such a condition.  
Moreover, she based some of her opinion on the findings noted 
in the April 2005 examination that was accomplished without 
any reference to the veteran's complete claims and medical 
file.  

After reviewing the claim, the Board believes that the 
veteran should undergo another psychiatric examination in 
order to resolve any previous unclear and divergent findings 
that may exist concerning the psychiatric disability(ies) at 
issue.  Green v. Derwinski, 1 Vet. App. 121 (1991) 
(fulfillment of the statutory duty to assist "includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
38 C.F.R. § 4.2 (2008) ("if the [examination] report does 
not contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for rating 
purposes"); 38 C.F.R. § 4.10 (2008) (the examiner must give 
a "full description of the effects of disability upon the 
person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594.  A new and complete examination will provide 
the Board with a basis to either agree or refute the 
veteran's various assertions, and will provide the VA with a 
more complete picture of whether an increased rating may be 
granted for the veteran's mental disorder.

The other issue on appeal involves whether a TDIU should be 
awarded.  This issue is inextricably intertwined with the 
above-noted increased rating issue.  As such, a decision on 
the merits of the claim will be held in abeyance until the 
information requested above has been obtained.  

Also, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, issued a decision in the case 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In this 
case, the Court found that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The veteran has not been afforded notice which 
complies with the Court's ruling in Vasquez.  Accordingly, 
such notice should be issued prior to further adjudication of 
the veteran's claims.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  Issue an appropriate duty to assist 
letter which is compliant with the 
Court's holding in Vazquez- Flores v. 
Peake, 22 Vet. App. 37 (2008).  

2.  The veteran should be scheduled for a 
VA psychiatric examination.  The 
examination should be accomplished by a 
board of at least two medical doctors who 
have not previously evaluated the 
veteran.  The purpose of the examination 
is to determine the extent and severity 
of the service-connected psychiatric 
disorder.  The examiners should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiners are asked to indicate 
whether he or she has reviewed the claims 
folder.  All appropriate tests should be 
conducted.  Each examiner should assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities.  

The examiners should indicate the exact 
diagnosis of the veteran's current mental 
disorder, and they should also provide a 
detailed analysis of the symptoms and 
manifestations produced by his long-
standing service-connected psychiatric 
disorder.  The examiners should also 
discuss whether the veteran unable to 
obtain or retain gainful employment 
because of his service-connected mental 
disorder.  

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The 
results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
If these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

3.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2008); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the AMC/RO should adjudicate the issues on 
appeal.  [Note:  The issue involving a TDIU will be held in 
abeyance until the above action with respect to the 
disability rating assigned for the veteran's psychiatric 
disorder is developed.]  If the benefits sought on appeal 
remain denied, the appellant and the accredited 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

